         Case 1:19-cv-09839-RA-OTW Document 58 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CYNTHIA CUMMINGS as Trustee of                                    USDC-SDNY
 District Council 1707, Local 95 Head Start                        DOCUMENT
 Employees Welfare Fund, et al.                                    ELECTRONICALLY FILED
                                                                   DOC#:
                              Plaintiffs,                          DATE FILED: 9/18/2020

                         v.
                                                                     19-CV-9839 (RA)
 ADDIE MAE COLLINS COMMUNITY
 SERVICES INC. and JANE DOES (the                                          ORDER
 foregoing names being fictitious and unknown
 to Plaintiffs at the present time, all of whom
 are responsible officers, directors and/or
 representatives of the corporate Defendant
 named above),

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the ongoing discovery disputes in this action, currently referred to Magistrate

Judge Wang for general pre-trial purposes, the post-discovery conference presently scheduled for

October 2, 2020 is hereby adjourned sine die.

SO ORDERED.

Dated:      September 18, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
